DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 9, 14-15, 17-18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Weide et al (Pub. No.: US 2017/0095315)
Regarding claim 1, Van der Weide et al disclose a device comprising:
a) a base substrate [see 0024];
b) a plurality of exciter coils attached to said base substrate and configured to generate a magnetic field in three orthogonal directions for causing a tag to generate a signal [see abstract, 0011-0013, 0024, 0029-0033, 0051];
c) a plurality of switches (1002) that control the direction of current through the plurality of exciter coils (coils 1004] [see fig 12 and 0165-0166];
d) a plurality of witness station assemblies (witness antennas) [see abstract, 0011-0013, 0024, 0029-0031].

Regarding claim 2, Van der Weide et al disclose wherein each of the plurality of witness station assemblies comprises 
a witness coil, wherein said witness coil comprises:
A) a metal core having a coil-free proximal end, a coil-free distal end, and a central region [see 0031] by disclosing witness antennas comprise or consist of a ferrite-loaded cylindrical coil antenna [see 0031].
B) coil windings wound around said central region of said metal core [see 0031] by disclosing witness antennas comprise or consist of a ferrite-loaded cylindrical coil antenna [see 0031].

Regarding claim 6, Van der Weide et al disclose wherein each exciter coil comprises at least 50 turns and/or is composed of Litz wire [see 0126].

Regarding claim 9, Vander Weide et al disclose a plurality of witness coils (witness antennas) configured to detect said signal from said tag [see abstract, 0029-0033, 0047-0051].

Regarding claim 14, Vander Weide et al disclose wherein each of the plurality of witness station assemblies is positioned orthogonal to one of the three orthogonal magnetic fields [see 0127, 0125, 0049, 0096 and figs 2, 7B],

Regarding claim 15, Vander Weide et al disclose wherein the plurality of exciter coils includes a first exciter coil, a second exciter coil, a third exciter coil, and a fourth exciter coil [see fig 12 and 0165-0166].

Regarding claim 17, Vander Weide et al disclose wherein a resonant frequency of a series combination of first, second, third, and fourth exciter coils is adjusted with a capacitance [see fig 12, 0024 and 0165-0166],

Regarding claim 18, Vander Weide et al disclose wherein current in the first exciter coil travels in a clockwise direction when the magnetic field is generated in each of the three orthogonal directions [see fig 12, 0024 and 0165-0166].

Regarding claim 20, Vander Weide et al disclose a plurality of capacitors providing a tuning network to change a resonant frequency of the first, second, third, and fourth exciter coils [see fig 12, 0024, 0165-0166].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Weide et al (Pub. No.: US 2017/0095315) in view of Kesler et al (Pub. No.: US 2017/0098149).
Regarding claim 5, Vander Weide et al don’t disclose wherein each of the plurality of switches comprises a relay element, a PIN diode, or a field effect transistor.
Nonetheless, Kesler et al disclose the switching mechanism may be a relay or transistors (such as FETs) and may be employed to avoid loading the transmitter resonator and to avoid damage to the RFID reader 1C 1404 during power transmission [see 0123].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Van der Weide et al and Kesler et al by using a relay element or transistors (such as FETs); to avoid loading the transmitter resonator and to avoid damage to the RFID reader 1C 1404 during power transmission [see 0123, Kesler et all].

Regarding claim 12, Van der Weide et al and Atalar et al don’t disclose an electronics part electrically linked to said witness coil, wherein said electronics part comprises at least one capacitor and/or at least one balun circuit.
Nonetheless, Kesler et al disclose an electronics part electrically linked to said witness coil, wherein said electronics part comprises at least one capacitor and/or at least one balun circuit. [see 0010, 0147, 0173-0177].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Van der Weide et al and Kesler et al by using each switch is linked to at least two of said capacitors; to temporarily remove capacitors from the power path [see 0147, Kesler et al].

Claim(s) 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Weide et al (Pub. No.: US 2017/0095315) in view of Atalar et al (Pub. No.: US 2002/0040185)
Regarding claims 7-8, 11, Van der Weide et al don’t disclose a balun wherein each of the plurality of circuit boards comprises at least two capacitors and at least one balun circuit.
Nonetheless, Atalar et al disclose a balun circuit maybe implemented into the design of both coils to reduce potential RF heating effects and to improve coil performance [see 0025]. Atalar et al disclose a balun 112, here depicted as an assembly of coaxial cable approximately 87 cm long. It is understood that a balun circuit may be used to prevent unbalanced shield currents from establishing resonance on the coil, thereby to reduce heating effects [see 0058]. Atalar et al disclose the balun circuit may also be used to shield the tuning-matching and decoupling circuits that form part of the interface circuit, in order to reduce signal inhomogeneities generated by the entire assembly and changes in loading conditions [see 0058].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Van der Weide et al and Atalar et al by using a balun circuit; in order to prevent unbalanced shield currents from establishing resonance on the coil, thereby to reduce heating effects and to reduce signal inhomogeneities generated by the entire assembly and changes in loading conditions [see 0058, Atalar et all].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Weide et al (Pub. No.: US 2017/0095315) in view of Meier et al (Pub. No.:  US 2009/0216113
Regarding claim 13, Van der Weide et al don’t disclose wherein said plurality of witness station assemblies further comprises a faraday shield.
Nonetheless, Meier et al disclose the electric shielding 1632, for example, prevents or minimizes the presence of eddy currents caused by the coils 1602 or external magnetic fields. The electric shielding 1632 can be a plurality of parallel legs of gold-plated copper strips to define a comb-shaped shield in a configuration commonly called a Faraday shield [see 0128].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Van der Weide et al and Meier et al by using a faraday shield; to prevents or minimizes the presence of eddy currents caused by the coils 1602 or external magnetic fields.

Allowable Subject Matter
Claims 3, 16, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793